                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,                       :       CASE NO. 1:03-CR-00486
                                                :
                Plaintiff,                      :
                                                :       JUDGE JOHN R. ADAMS
        v.                                      :
                                                :       REPLY IN SUPPORT OF
TAMIR ABDULLAH,                                 :       DEFENDANT’S MOTION TO REDUCE
                                                :       SENTENCE UNDER SECTION 404 OF
                Defendant.                      :       THE FIRST STEP ACT

        Under the First Step Act, a defendant is eligible for relief if they committed a “covered

offense,” defined as “a violation of a Federal criminal statute, the statutory penalties for which

were modified by section 2 or 3 of the Fair Sentencing Act of 2010.” First Step Act, Title IV, Sec.

404(a). The government concedes that Tamir Abdullah violated a statue for which the penalties

were modified by the Fair Sentencing Act. But it argues that he is ineligible for relief, because it

“takes the view that Defendant committed a violation for which the statutory penalties have not

been modified,” based on the drug amount involved in the offense. Gov’t Opp’n at 6 (emphasis in

original).

        Mr. Abdullah’s eligibility thus turns on whether the second statutory clause (“the statutory

penalties for which were modified by section 2 or 3 of the Fair Sentencing Act”) modifies “viola-

tion,” as the government contends, or “Federal criminal statute,” as Mr. Abdullah’s contends.

        The government cites no authority for its interpretation of the First Step Act, and courts

have considered and rejected it. The government’s view “doesn’t comport with the ordinary mean-

ing of the statute.” United States v. Jackson, No. 19-20346, 2019 U.S. App. LEXIS 37126, *5 (5th

Cir. Dec. 16, 2019). As the Fifth Circuit explained:

                First, “[a] general rule of statutory interpretation is that modifiers attach to
        the closest noun; courts should not interpret statutes in such a way as to ‘divorce a

                                                    1
       noun from the modifier next to it without some extraordinary reason.’” United
       States v. Wirsing, 943 F.3d 175, 185 (4th Cir. 2019) (quoting Lopez v. Gonzales,
       549 U.S. 47, 56, 127 S. Ct. 625, 166 L. Ed. 2d 462 (2006)). The penalties clause
       appears closer to “Federal criminal statute” than to “violation,” so it modifies the
       former.

               Second, the use of the past tense—“were modified”—in the penalties clause
       “confirms that the clause was intended to modify ‘statute,’ not 'violation.’” United
       States v. Rose, 379 F. Supp. 3d 223, 229 (S.D.N.Y. 2019). The Fair Sentencing Act
       wasn't retroactive when first passed, so it couldn’t “have ‘modified’ any penalties
       imposed for violations 'committed before August 3, 2010.’” Id. (quoting FSA, §
       404(a)). Instead, “the only ‘statutory penalties’ that the Fair Sentencing Act could
       have modified were the crack-cocaine penalties provided in the Controlled Sub-
       stances Act” itself. Id.

               Finally, the penalties clause refers to “statutory penalties.” FSA, § 404(a)
       (emphasis added). The word “statutory” isn't superfluous; instead, it makes doubly
       clear that Congress intended to refer only to the statute under which the defendant
       was convicted. See Hohn v. United States, 524 U.S. 236, 249, 118 S. Ct. 1969, 141
       L. Ed. 2d 242 (1998) (“We are reluctant to adopt a construction making another
       statutory provision superfluous.”).

Id. at *6-*7. Thus, the court concluded, “whether a defendant has a ‘covered offense’ under section

404(a) depends only on the statute under which he was convicted,” id. at *7, and not on the drug

amount involved in the offense.

       No circuit has adopted the government’s interpretation. And in addition to the Fifth Circuit,

district courts across the country—including in this circuit—have agreed with Mr. Abdullah’s po-

sition. See United States v. Boulding, 379 F. Supp. 3d 646, 652 (W.D. Mich. 2019); Abdullah Mot.

at 3-4 (collecting cases).

       Mr. Abdullah is thus eligible for relief under the First Step Act, and for the reasons ex-

plained in his motion and supplements, asks this Court to impose a reduced sentence of no more

than 324 months in prison and eight years of supervised release.

                                             Respectfully submitted,

                                             STEPHEN C. NEWMAN
                                             Federal Public Defender
                                             Ohio Bar No.: 0051928

                                                 2
/s/ Christian Grostic
CHRISTIAN GROSTIC
Ohio Bar No.: 0084734
Office of the Federal Public Defender
1660 W. 2nd Street, Suite 750
Cleveland, OH 44113
Telephone:     (216) 522-4856
E-mail:         christian_grostic@fd.org

Attorney for Tamir Abdullah




   3
